Citation Nr: 0518682	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to October 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that denied the above 
claim.

In June 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

The current neurological condition did not have its onset 
during active service or result from disease or injury in 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

In accordance with the Board's remand, VA has satisfied its 
duty to notify by means of a letter from the RO to the 
veteran in July 2004.  The veteran was told of the 
requirements to successfully establish service connection, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim in 
his possession to the RO.  The content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the notice letter (i.e., VA examination report and 
opinion) was subsequently considered by the RO in the April 
2005 supplemental statement of the case.  Additionally, the 
veteran did not respond to the July 2004 letter.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received 
solely pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent a VA examination in 
July 2004.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Factual background

Service medical records reveal that in October 1947, the 
veteran was injured in an accident in which his truck turned 
over.  The veteran was reportedly found lying in a ditch and 
was unconscious for 2 minutes.  He was diagnosed as having 
moderately contused right elbow and right shoulder.  He was 
discharged from the hospital after 3 days.  On separation 
examination, the veteran's neurological diagnosis was 
reported as normal.  

Following service, in May 2003 the veteran underwent a 
computed tomography (CT) scan of the head.  The impressions 
entered were sella/ suprasellar mass, cerebral atrophy, and 
bilateral mastoiditis.  

In July 2004, the veteran was afforded a VA examination.  At 
that time, he reported that since his head injury during 
service, his vision had deteriorated.  He stated that in the 
1970s he was diagnosed as having a brain tumor and a CT scan 
in May 2003 showed a sella/suprasellar mass.  Neurological 
examination showed that the veteran was coherent, 
cooperative, ambulatory with support; he had optic pallor, 
extraocular movement was full with no weakness; and he had no 
deep tendon pathological reflexes.  The examiner reported 
coarse facial features, enlarged tongue, prognathism, 
prominent supraorbital ridge, rough and large hands, and 
other feather of acromegaly.  The veteran was diagnosed as 
having acromegaly secondary to an intracranial tumor.  

After reviewing the claims file in August 2004, the examiner 
opined that the veteran's head injury in 1947 had no relation 
to his present neurological condition.  His present endocrine 
and physical manifestations were due to a pituitary 
dysfunction secondary to a tumor inside the brain, and not 
due to head trauma.  

In January 2005, the examiner added an addendum to his 
opinion stating that the veteran's current disability was not 
related to the in-service injury.  Acromegaly was due to an 
increase in secretion of growth hormone or the pituitary 
gland due to a tumor and could not be due to trauma because 
trauma would destroy tissue or sever tracts and does not 
cause oversecretion of hormones.  The veteran's cranial scan 
showed a tumor in a sellar area.  

In correspondence of record, the veteran contends that his 
current problems regarding his head and extremities are a 
result of his head injury during service.  

Affidavits of D.B.M. were submitted stating that he was 
present at the time of the accident and observed the 
veteran's vehicle turn over and found the veteran in the 
ditch with injuries to his head.  


III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a head injury.  The service medical records show 
that the veteran sustained an injury, possibly to his head, 
when his truck turned over; however, there is no competent 
medical evidence of record showing that the veteran's current 
neurological condition is related to that in-service injury.  
The VA examiner provided a definitive opinion that the 
veteran's current disability was not related to active 
service.  The examiner also provided rationale and cited to 
specific evidence in the file as support for his opinion.  
The opinion was based upon reviewed of the claims file and a 
physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The veteran as a layperson has not been shown to be capable 
of making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In sum, there is no competent medical evidence showing that 
the veteran's current head disability is related to service.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim; the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for residuals of a head injury is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


